 

Exhibit 10.3

 

Confirmation in respect of Repurchase Transaction

 

April 7, 2015 (amended and restated as of June 6, 2016)

 

To:Business Development Corporation of America

405 Park Avenue, Floor 3

New York, NY 10022

Attention: Shiloh Bates

 

From:UBS AG, London Branch

 

Dear Sirs,

 

The purpose of this confirmation (this “Confirmation”) is to set forth the terms
and conditions of the above-referenced repurchase transaction between Business
Development Corporation of America (“Seller”) and UBS AG, London Branch
(“Buyer”, and “Party” shall mean either Seller or Buyer), on the Trade Date
specified below (the “Transaction”). This Confirmation evidences the Transaction
(replacing the form of Confirmation required by Annex II to the Agreement which
shall not apply to the Transaction) and forms a binding agreement between you
and us as to the terms of the Transaction.

 

This Confirmation supplements, forms part of, and is subject to the TBMA/ISMA
Global Master Repurchase Agreement (2000 version), dated as of March 31, 2015,
between Seller and Buyer, together with the Annex(es) thereto (as supplemented,
amended or otherwise modified from time to time, the “Agreement”).

 

With effect from the Second Amendment Effective Date specified below, this
Confirmation amends and restates the confirmation dated April 7, 2015 (as
amended and restated as of July 10, 2015 and as further amended, supplemented or
otherwise modified prior to the date hereof, the “Original Confirmation”)
relating to the Transaction described herein, which Original Confirmation (with
respect to the period from and after the Second Amendment Effective Date) is
hereby superseded and shall be of no further force or effect.

 

All provisions contained or incorporated by reference in the Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between the provisions of the Agreement and this Confirmation,
this Confirmation will prevail. In this Confirmation, defined words and
expressions shall have the same meaning as in the Agreement unless otherwise
defined in this Confirmation, in which case terms used in this Confirmation
shall take precedence over terms used in the Agreement.

 

1General Terms

 

Seller:   Business Development Corporation of America       Buyer:   UBS AG,
London Branch

 



 

 

Calculation Agent:   UBS AG, London Branch; provided that if an Event of Default
with respect to Buyer has occurred and is continuing, Seller shall be entitled,
in its sole discretion, to be the Calculation Agent or to appoint a leading,
independent dealer in the relevant market to act as Calculation Agent.          
The Calculation Agent shall perform all determinations, calculations or
estimates hereunder in good faith and in a commercially reasonable manner and
consistent with the manner in which Calculation Agent performs calculations for
other similar transactions. All calculations and determinations made by the
Calculation Agent in relation to this Transaction pursuant to this Confirmation
shall, in the absence of manifest error or as otherwise provided in this
Confirmation, be conclusive and binding on Seller and Buyer. For the purpose of
making any determination or calculation hereunder, the Calculation Agent may
(or, where Third Party Valuations are required under this Confirmation, shall)
rely on any information or notice delivered by a third party to the extent such
information or notice from a third party is contemplated by the Agreement and
the Calculation Agent shall not be liable for any error, incompleteness or
omission thereof absent fraud, gross negligence or willful misconduct.      
Trade Date:   April 7, 2015.       Amendment Effective Date   July 10, 2015.    
  Second Amendment Effective Date:   June 6, 2016.       Purchase Dates:   (a)
April 7, 2015 (the “First Purchase Date”);           (b) July 10, 2015 (the
“Second Purchase Date”); and           (c) June 6, 2016 (the “Third Purchase
Date”).       Repurchase Date:   In respect of each Purchased Security, April 7,
2018, subject to adjustment in accordance with the Business Day Convention, as
such date may be accelerated as provided herein and in the Agreement.      
Purchase Price:   (a) With respect to the Purchased Securities transferred to
Buyer on the First Purchase Date, U.S.$150,000,000;           (b) with respect
to the Purchased Securities transferred to Buyer on the Second Purchase Date,
U.S.$60,000,000; and           (c) with respect to the Purchased Securities
transferred to Buyer on the Third Purchase Date, U.S.$22,500,150,

 

2

 

 

    in each case as such amount may from time to time be reduced pursuant to the
operation of the “Purchase Price Reduction” provisions herein.       Repurchase
Price:   With respect to each Purchased Security, the Purchase Price for such
Purchased Security as of the relevant Repurchase Date, provided however that,
for the purposes of the definitions of “Purchased Securities Exposure Amount”
and “Net Transaction Exposure”, (a) the aggregate Repurchase Price of all the
Purchased Securities shall be: (i) with respect to all of the Purchased
Securities transferred by Seller to Buyer on the First Purchase Date,
U.S.$142,500,000, (ii) with respect to all of the Purchased Securities
transferred by Seller to Buyer on the Second Purchase Date, U.S.$57,000,000, and
(iii) with respect to all of the Purchased Securities transferred by Seller to
Buyer on the Third Purchase Date, U.S.$33,000,150, in each case, as may be
reduced pursuant to the operation of the “Purchase Price Reduction” provisions
herein, and (b) Purchased Securities Exposure Amount shall be computed on an
aggregate basis in respect of all Purchased Securities.           For the
avoidance of doubt, there shall be no Price Differential incorporated into the
Repurchase Price and all references to Price Differential and Pricing Rate are
hereby deleted from the Agreement. In lieu of Price Differential, Seller shall
be obligated to pay the Transaction Fee Amounts to Buyer as set forth herein.
For the avoidance of doubt, paragraphs 2(ii), 2(jj) and 2(pp) of the Agreement
shall not apply to the Transaction.       Termination of Transaction:   Subject
to paragraphs 10 and 11 of the Agreement and Buyer’s rights with respect to a
Regulatory Event and as otherwise set forth in this Confirmation, unless the
parties otherwise agree, the Transaction shall not be terminable on demand by
either Party.       Purchase Price Reduction:   (a) Seller may elect to prepay
all or a portion of the Purchase Price of the Purchased Securities upon at least
two Business Days’ prior written notice to Buyer if and only to the extent that
(x) all or any portion of the Purchased Securities have been redeemed by the
Issuer for cash in the form of USD on or prior to the related Prepayment Date
(as defined below) and (y) such redemption has not previously resulted in a
reduction in the Purchase Price of the Purchased Securities pursuant to the
operation of these “Purchase Price Reduction” provisions (any prepayment of all
of the then-outstanding Purchase Price under this clause (a), a “Voluntary Full
Prepayment” and any prepayment of a portion of the then-outstanding Purchase
Price under this clause (a), a “Voluntary Partial Prepayment”).           (b) If
a Mandatory Prepayment Event has occurred with respect to the Purchased
Securities, Buyer may upon at least three Business Days’ prior written notice to
Seller require Seller to prepay the entire Purchase Price of the Purchased
Securities (such prepayment, a “Mandatory Prepayment”).

 

3

 

 

    Each written notice delivered by Seller under clause (a) or Buyer under
clause (b) (each a “Prepayment Notice”) shall (x) designate the date on which
such prepayment is to be effective (each a “Prepayment Date”) and (y) identify
the portion of the then outstanding Purchase Price of the Purchased Securities
to be prepaid on such Prepayment Date (such amount, the “Prepayment Amount”);
provided that, in the case of a written notice delivered by Seller under clause
(a), the Prepayment Amount designated by Seller in any Prepayment Notice for any
Prepayment Date shall be such amount as Seller elects being equal to not less
than U.S.$5 million and not greater than 50% of the applicable Current Redeemed
Amount for such Prepayment Date.           On each Prepayment Date:          
(i)          Buyer shall transfer to Seller or its agent Equivalent Securities
in the form of USD cash in an amount equal to (A) the related Current Redeemed
Amount minus (B) any Eligible Margin that the Seller would be required to post
following the payments referred to in this paragraph and paragraphs (iii) and
(iv) below);           (ii)         Seller shall pay the related Prepayment
Amount to Buyer;           (iii)        Seller shall pay the related Breakage
Amount (if any) to Buyer;           (iv)        with respect to a Voluntary
Partial Prepayment, for each Purchased Security that is the subject of such
prepayment, the Purchase Price for such Purchased Security immediately after
giving effect to such prepayment shall be equal to (x) the Purchase Price
thereof immediately prior to such prepayment minus (y) the related Prepayment
Amount for such Purchased Security;             (v)         with respect to a
Voluntary Full Prepayment or Mandatory Prepayment, (x) the Repurchase Date for
the Transaction will be deemed to occur on such Prepayment Date and (y) the
Purchase Price payable by Seller pursuant to clause (ii) above for the Purchased
Securities required to be transferred by Buyer pursuant to clause (i) above, in
each case as of the Repurchase Date, will be an amount equal to the related
aggregate Prepayment Amount; and           (vi)        to the extent that a
party has previously paid Cash Margin which has not been repaid in respect of
the Purchased Security (or applicable portion thereof) that is the subject of
such prepayment, that party shall be entitled to require that such Cash Margin
and any accrued interest thereon be repaid on the applicable Prepayment Date
(payment of which shall be subject to the operation of the provisions of
paragraph 6(h) (as amended hereby)).

 

4

 

 

    Upon any prepayment of the Purchase Price of the Purchased Securities
pursuant to this provision, the related Repurchase Price shall be reduced
accordingly (including for purposes of the definitions of “Purchased Securities
Exposure Amount” and “Net Transaction Exposure”.       Current Redeemed Amount:
  With respect to any Prepayment Date, an amount in USD determined by the
Calculation Agent equal to the aggregate amount actually received by the holder
of the Purchased Securities from the Issuer as one or more redemption payments
in respect of the Purchased Securities on or prior to such Prepayment Date that
has not previously been delivered by Buyer to Seller as Equivalent Securities
pursuant to clause (i) of the “Purchase Price Reduction” provisions above.      
Mandatory Prepayment Event:   It shall constitute a Mandatory Prepayment Event
with respect to Seller if (after giving effect to all applicable notice
requirements and grace periods) an “Event of Default” occurs with respect to the
Issuer under (and as defined in) the Indenture and the stated maturity of the
Class A Notes is accelerated under Section 5.2 of the Indenture.      
Accelerated Termination Event:   Buyer may, at any time following the occurrence
of a Regulatory Event, terminate the Transaction under this Confirmation by
notifying Seller of an early Repurchase Date for the Transaction, which
Repurchase Date shall not be earlier (unless so agreed by Buyer and Seller) than
15 calendar days after the date of such notice (or such lesser period as may be
necessary for Buyer to comply with its obligations under applicable laws and
regulations arising as a result of such Regulatory Event).       Regulatory
Event:   An event which shall occur if, at any time, (a) Buyer determines, in
its good faith commercially reasonable discretion, that Buyer’s involvement in
the transactions contemplated in this Confirmation and the Agreement violates or
could violate any law, rule or regulation applicable to Buyer or (b) any
applicable Governmental Authority informs Buyer that Buyer’s involvement in such
transactions violates or could violate any law, rule or regulation applicable to
Buyer.       Paragraph 6(h):   Paragraph 6(h) shall be amended by deleting the
words “Subject to paragraph 10,” at the beginning thereof such that, for the
avoidance of doubt, such paragraph applies with respect to all payment
obligations arising out of the occurrence of an Accelerated Termination Event,
Voluntary Partial Prepayment, Voluntary Full Prepayment or an early Repurchase
Date (including, without limitation, payment obligations in respect of Income
that have accrued on or prior to the relevant date).

 

5

 

 

Failure to Deliver Equivalent Securities:   In respect of the Transaction, this
provision (Failure to Deliver Equivalent Securities) shall apply in relation to
Buyer’s obligations with respect to the Class A Notes in lieu of paragraph 10(h)
of the Agreement and any reference in the Agreement to paragraph 10(h) in
respect of Buyer’s obligations with respect to the Class A Notes shall be deemed
to be a reference to this provision (Failure to Deliver Equivalent Securities).
          It is acknowledged by each of the Parties hereto that the Class A
Notes are unique assets, and that (except for proceeds of a redemption or
repayment referred to in the definition of “Equivalent Securities”) accordingly
no asset other than the Purchased Securities will qualify as Equivalent
Securities.           Notwithstanding anything to the contrary in paragraph 10
of the Agreement or otherwise in the Agreement or this Confirmation and without
duplication of the Operational Errors provisions below, if Buyer (the
“Transferor”) fails to deliver to Seller (the “Transferee”) any Purchased
Security (an “Unavailable Asset”) by the time (the “Due Date”) required under
the Agreement or within such other period as may be agreed in writing by the
Transferor and the Transferee (such failure, a “Transfer Failure”):          
(a)         the Transferee, if it has paid the Purchase Price to the Transferor,
may require the Transferor to repay the sum so paid with interest which shall
accrue at a rate equal to the overnight Federal Funds (Effective) Rate for each
day such amount remains outstanding (as reported in Federal Reserve Publication
H.15-519) plus 2% per annum;           (b)         the Transferor, acting in
good faith and a commercially reasonable manner, shall try for a period of 10
calendar days from the day following the Due Date in respect of the Unavailable
Asset (the last day of such period, the “Transfer Cut-Off Date”) to obtain such
Unavailable Asset (and, where the Transfer Failure is in respect of Buyer’s
obligation to deliver the Purchased Securities on the scheduled Repurchase Date
for the Transaction, the Transaction shall be deemed to continue until, and
terminate upon, the Extended Termination Date);           (c)         if the
Transferor obtains such Unavailable Asset on or prior to the Transfer Cut-Off
Date, the Transferor shall promptly give notice to the Transferee of its ability
to deliver such Unavailable Asset and shall transfer such Unavailable Asset to
the Transferee on the third Business Day following the day on which the
Transferor delivers such notice in settlement of the relevant Transfer Failure;

 

6

 

 

    (d)         if any Unavailable Asset is redeemed in full or in part by the
relevant issuer prior to the Transfer Cut-Off Date, then either Party may give
notice to the other Party of such redemption after becoming aware of the same,
and the Transferor shall transfer a sum of money equivalent to the proceeds of
such redemption to the Transferee no later than two Business Days following the
day on which the Transferor delivers or receives such notice, in exchange for
the payment by the Transferee of the Repurchase Price;            
(e)         if (x) Transferor has not obtained any Unavailable Asset on or prior
to the Transfer Cut-Off Date and (y) such Unavailable Asset has not been
redeemed in full by the relevant issuer prior to the Transfer Cut-Off Date, then
on the Transfer Cut-Off Date, Transferor shall be deemed to have failed to
satisfy its obligations to deliver Purchased Securities in accordance with its
obligations under this Confirmation and the Agreement and such event shall
constitute an Event of Default with respect to Buyer; and          
(f)          to the extent that a party has previously paid Cash Margin which
has not been repaid in respect of the Unavailable Asset, that party shall be
entitled to require that such Cash Margin be repaid on the Extended Termination
Date (as defined below).           For the avoidance of doubt, following any
Transfer Failure in relation to the Transaction, the Parties’ other obligations
under the Agreement shall continue, and if such Transfer Failure occurred in
connection with the relevant Repurchase Date for the Transaction, the
Transaction shall terminate on the day (the “Extended Termination Date”) which
is, with respect to the last Unavailable Asset, the earliest to occur of:      
      (i)          the Business Day on which the Transferor transfers such last
Unavailable Asset in accordance with sub-paragraph (c) above;          
(ii)         if such last Unavailable Asset is redeemed in full in accordance
with sub-paragraph (d) above, the day on which the Transferor transfers proceeds
of such redemption; and           (iii)        the date on which clause (e)
above occurs.           If any such Transfer Failure continues to subsist after
the scheduled Repurchase Date for the Transaction, the Transaction Fee Amounts
shall cease to accrue on the scheduled Repurchase Date for the Transaction and
no further Transaction Fee Amounts shall be payable in respect of the
Transaction, notwithstanding the continuance of the Parties’ obligations up to
the Extended Termination Date under this provision.

 

7

 

 

    Paragraph 10(k)(i) shall be deleted in its entirety and replaced with the
following:           “Subject to sub-paragraph (ii) below, if as a result of (A)
the Transaction terminating before its agreed Repurchase Date under paragraphs
10(b) or 10(g)(iii) or (B) the Transaction being extended to and terminating on
the Extended Termination Date as a result of a failure by Buyer to satisfy its
obligations to deliver Purchased Securities, the non-Defaulting Party (in the
case of paragraph 10(b)), Buyer (in the case of paragraph 10(g)(iii)) or Seller
(in the case of the occurrence of the Extended Termination Date) (in each case
the “first party”) incurs any loss or expense in entering into replacement
transactions, the other party shall, in addition and without prejudice to any
other amounts required to be paid by such other party under the Confirmation
evidencing such Transaction, be required to pay to the first party the amount
determined by the first party in good faith to be equal to the loss or expense
incurred in connection with such replacement transactions (including all fees,
costs and other expenses) less the amount of any profit or gain made by that
party in connection with such replacement transactions; provided that if that
calculation results in a negative number, an amount equal to that number shall
be payable by the first party to the other party.”       Determination of
Default Market Value and Default Valuation Time:  

(i) Buyer as Defaulting Party:

 

If the Repurchase Date is accelerated hereunder by reason of an Event of Default
with respect to Buyer as Defaulting Party, then (x) this provision shall apply
in lieu of paragraphs 10(d) through (e) (inclusive) of the Agreement for
purposes of determining (I) the Default Market Value of the Equivalent
Securities to be transferred, (II) the amount of any Cash Margin (including the
amount of any interest accrued) to be transferred, and (III) the Repurchase
Price to be paid, as a result of such Event of Default, and (y) any reference in
the Agreement to paragraph 10(d) and/or 10(e), in relation to the Transaction
shall be deemed to be a reference to this provision. Notwithstanding anything to
the contrary in paragraphs 10(c) though (f) (inclusive) under the Agreement
related to an Event of Default with respect to Buyer that results in the
acceleration of the Repurchase Date:

          (a)         the Default Market Value of the Equivalent Securities
shall be the Final Price (as defined in the Collateral Management Agreement)
determined by the Collateral Manager (as defined in the Indenture) on the
Default Valuation Date (as defined in the Collateral Management Agreement),
determined based upon the provisions of Section 2(p) of the Collateral
Management Agreement; and           (b)         solely for purposes of
determining the Default Market Value under sub-clause (a) above, each of Buyer
and Seller hereby appoints the Collateral Manager as the Calculation Agent.

 

8

 

 

 

    (ii) Seller as Defaulting Party:           If the Repurchase Date is
accelerated hereunder by reason of an Event of Default with respect to Seller as
Defaulting Party, then notwithstanding anything to the contrary contained in the
Agreement or any provision in the Transaction Documents (as defined in the
Indenture), with respect to the Transaction under this Confirmation:          
(a)         the “Default Valuation Time” means, in relation to an Event of
Default with respect to Seller as Defaulting Party, 5:00 p.m. (New York time) on
the earlier of (1) the first Business Day following the date on which (x) all
Portfolio Assets have been sold or otherwise liquidated pursuant to and in
accordance with the Indenture, (y) the Purchased Securities have been sold by
Buyer or (z) Buyer has received bid quotations in respect of all of the
Purchased Securities from two or more Approved Dealers, (2) the first Business
Day on which Buyer receives payment in full of the outstanding Repurchase Price
and all other amounts owing to Buyer under the Agreement (including, without
limitation, Breakage Amounts and Price Differential) from proceeds received in
respect of the Purchased Securities or otherwise during the period commencing on
the first day of the DMV Determination Extension Period, and (3) the 40th
Business Day after the day on which that Event of Default occurs (or, in the
case of an Act of Insolvency with respect to Seller, the 40th Business Day after
the day on which Buyer as the non-Defaulting Party first became aware of the
occurrence of such Event of Default), in each case, unless Buyer and Seller
agree in writing to an earlier or later date           (the period from and
including the day on which that Event of Default occurs (or, in the case of an
Act of Insolvency with respect to Seller, the day on which Buyer as the
non-Defaulting Party first became aware of the occurrence of such Event of
Default) to and including the Default Valuation Time, the “DMV Determination
Extension Period”);             (b)         notwithstanding anything to the
contrary contained in the Agreement, the “Default Market Value” with respect to
all of the Equivalent Securities shall be determined in accordance with one of
the following methods and be equal to:           (i) if the Purchased Securities
have been sold by Buyer in accordance with the Agreement, the net proceeds of
such sale received by Buyer during the DMV Determination Extension Period, after
deducting all reasonable costs, fees and expenses incurred in connection
therewith;

 

9

 

 

    (ii) if Buyer has received bid quotations in respect of all of the Purchased
Securities from two or more Approved Dealers, an amount equal to (x) the
arithmetic mean of the prices so quoted minus (y) the Transaction Costs which
would be incurred in connection with any sale of the Purchased Securities
following the acceptance of any such bid quotation; or           (iii)
otherwise, the sum of:           (1) all Principal Collections received by the
Issuer and/or the Trustee on the Issuer’s behalf in respect of the Purchased
Securities during the DMV Determination Extension Period or otherwise on deposit
in the Principal Collection Subaccount or the Payment Account;           (2) all
Principal Collections expected to be received by the Issuer and/or the Trustee
on the Issuer’s behalf in respect of the Purchased Securities as a result of
binding commitments entered into by the Issuer and/or the Trustee on its behalf
at any time during the DMV Determination Extension Period to sell or otherwise
dispose of any Portfolio Assets;           (3) all Interest Collections received
by the Issuer and/or the Trustee on the Issuer’s behalf in respect of the
Purchased Securities during the DMV Determination Extension Period; and        
  (4) all amounts standing to the credit of the Principal Collection Subaccount,
the Interest Collection Subaccount and the Payment Account (if any) as of the
day immediately prior to the commencement of the DMV Determination Extension
Period that have not been paid to Seller as Income hereunder;           provided
that to the extent that Buyer in its capacity as Holder of Class A Notes has
actually received (by way of distributions made in respect of the Class A
Notes), at any time during the DMV Determination Extension Period, payments
and/or sale or other liquidation proceeds in respect of the Portfolio Assets, in
each case, during the DMV Determination Extension Period in an aggregate amount
greater than or equal to the sum of the Repurchase Price and all other amounts
owing to Buyer under the Agreement (including, without limitation, Breakage
Amounts and Price Differential, and in each case determined at the time of
occurrence of such Event of Default), then the “Default Market Value” with
respect to all of the Equivalent Securities shall be deemed to be equal to the
aggregate amount of such payments and sale or liquidation proceeds; and

 

10

 

  

    (c)   if the Default Market Value is being determined pursuant to sub-clause
(b)(iii) above, the portion of such Equivalent Securities represented by
Portfolio Assets that have not been sold or otherwise disposed of by the Issuer
or the Trustee on behalf of the Issuer or become the subject of a binding sale
or disposition commitment of the Issuer or the Trustee on behalf of the Issuer
during the DMV Determination Extension Period shall accordingly be deemed to
have a value of zero for purposes of the determination of the Default Market
Value thereof.           Without limiting any other right of Seller or Buyer
hereunder or under the Transaction Documents (as defined in the Indenture), if
the Repurchase Date has been accelerated hereunder by reason of an Event of
Default with respect to Seller as the Defaulting Party:           (x)   Buyer
(in its capacity as the Liquidation Agent under the Indenture and the
Liquidation Agent Appointment Letter) shall resign (by giving notice to the
Issuer and Trustee as required by the Liquidation Agent Appointment Letter) as
the Liquidation Agent under and in accordance with the Indenture and the
Liquidation Agent Appointment Letter immediately following the actual receipt by
Buyer (whether in its capacity as Buyer or Holder of Class A Notes) during the
DMV Determination Extension Period of sale and/or liquidation proceeds in
respect of the Portfolio Assets (including the portion of the proceeds of any
sale of any Portfolio Asset or collateral securing a Portfolio Asset) or other
payments made in respect of the Purchased Securities or by Seller hereunder, in
each case received or paid during the DMV Determination Extension Period, in an
aggregate amount equal to the sum of the Repurchase Price and all other amounts
owing to Buyer under the Agreement (including, without limitation, Breakage
Amounts and Price Differential), in each case determined at the time of
occurrence of such Event of Default; provided that the foregoing shall not be
construed as limiting or precluding in any way Buyer in its capacity as the
Liquidation Agent under the Indenture from causing the Issuer or Trustee to
enter into binding commitments to sell, dispose or otherwise liquidate Portfolio
Assets with an aggregate expected sale or liquidation price in excess of such
Repurchase Price at any time prior to the Liquidation Agent Effective
Resignation Time (as defined in the Indenture);            
(y)   notwithstanding any provision in the Agreement but without prejudice to
the determination of the Default Market Value hereunder, Buyer is not obliged to
transfer or deliver any Class A Note that represents the Equivalent Securities
to Seller (I) if the Default Market Value thereof is being determined pursuant
to sub-clause (b)(i) or (ii) above or (II) otherwise, in each case, unless and
until the actual receipt by Buyer (whether in its capacity as Buyer or Holder of
Class A Notes) of the amount set out in sub-clause (x) above; and

 

11

 

 

    (z)   upon the payment and satisfaction in full by Seller of all of its
obligations under the Agreement, Buyer shall not, in accordance with Section
14.8 of the Indenture, exercise any right it has in its capacity as the
Liquidation Agent or any express third party beneficiary rights it has under any
of the Transaction Documents (as defined in the Indenture).           For the
purposes of this clause (ii):           (A) the amount payable pursuant to
Paragraph 10(c)(ii) of the Agreement may not be calculated until the Default
Market Values of all of the Equivalent Securities under each Transaction
(including the Transaction evidenced by this Confirmation) entered into under
this Agreement have been calculated and accordingly the payment under paragraph
10(c)(ii) shall be delayed until the next following Business Day following the
latest date on which the Default Market Value has been determined with respect
to all such Equivalent Securities (the “Final Payment Date”);           (B) the
Parties acknowledge that (1) the Purchased Securities may be illiquid and/or
unique and there may be no commercially reasonable determinant of value with
respect to such Purchased Securities other than the price at which willing
buyers agree to purchase such Purchased Securities or the relevant Portfolio
Assets represented by such Purchased Securities, (2) if Buyer as the
non-Defaulting Party were required to determine the Default Market Value of the
Purchased Securities or the relevant Portfolio Assets represented by such
Purchased Securities on the date on which an Event of Default with respect to
Seller as the Defaulting Party occurs (or within five Business Days thereafter),
the Default Market Value so determined may result in a commercially unreasonable
price, and (3) providing Buyer as the non-Defaulting Party an extended period of
time to determine the Default Market Value of the Purchased Securities or the
relevant Portfolio Assets represented by such Purchased Securities is more
likely to produce a commercially reasonable result even though it may also
result in the payment under paragraph 10(c)(ii) in respect of all Equivalent
Securities; and           (C) “Liquidation Agent Appointment Letter” shall have
the meaning given to such term in the Indenture.

 

12

 

 

Income:   Means any interest, dividends or other distributions other than
principal payments to be paid with respect to any Purchased Securities.  Buyer
shall transfer to Seller all Income paid or distributed on or in respect of the
Purchased Securities within one Business Day after the date that such Income is
paid or distributed to holders of the Purchased Securities, and paragraph 5(i)
of the Agreement (as amended and restated in the related Annex) shall be amended
accordingly.  For avoidance of doubt, (a) references to the amount of any Income
paid shall be to an amount paid net of any withholding or deduction for or on
account of taxes or duties other than taxes or duties imposed as a result of a
subsequent sale, transfer, pledge, or hypothecation of the Purchased Securities
(including by way of a repurchase transaction) by Buyer, (b) all payment
obligations of Buyer in respect of Income that have accrued but remain
outstanding on any Repurchase Date shall be paid on such Repurchase Date and
shall be subject to the provisions of paragraph 6(h) (as amended hereby) and (c)
except as expressly provided for in the “Unpaid Amounts” provisions of this
Confirmation or in paragraph 6(h) of the Agreement, Buyer shall not net or
set-off against or otherwise apply the Income payment or payments to reduce the
amount, if any, to be transferred to Buyer by Seller upon termination of this
Transaction.       Clawback:   If (a) any distribution (whether as an Income
payment or otherwise) on a Purchased Security, an Equivalent Security or, if the
Equivalent Security is cash, such cash, is received by Buyer and subsequently
paid by Buyer to Seller hereunder, and (b) Buyer is subsequently required to
transfer all or a portion of such payment to the issuer of such Security (or
trustee, paying agent or similar party) (the amount transferred, the “Clawback
Amount”), then promptly after receiving notice of such Clawback Amount from
Buyer, Seller shall transfer an amount equal to the Clawback Amount to Buyer.
Buyer agrees to pay over to Seller within one Business Day after receipt any
amounts subsequently recovered (but only to the extent such amounts are actually
received by Buyer and Buyer is not otherwise obligated to pay such amounts to
Seller pursuant to any other provision hereunder such that payment would result
in duplicative payments by Buyer or any other party), and to make reasonable
efforts to claim and collect such recoveries.  No interest shall be payable by
Buyer or Seller in relation to Clawback Amounts or amounts recovered in respect
thereof for the period prior to such amounts becoming payable under this
provision.  This provision shall survive the termination of the Transaction.    
  Operational Errors:   Notwithstanding paragraph 10(a) of the Agreement and,
without duplication of the “Failure to Deliver Equivalent Securities” provisions
above, the failure of a Party (“X”) to make any payment or delivery referred to
in such paragraph (other than a payment or delivery referred to in paragraph
10(a)(iv) of the Agreement) in respect of the Transaction will not be an Event
of Default if such failure arises solely by reason of:

 

13

 

 

    (a)         an error or omission of an administrative or operational nature
made by or on behalf of X or by any bank, broker-dealer, clearing  corporation
or other similar financial intermediary holding funds, securities or other
property directly or indirectly for account of X (each, a “Paying Agent”); or  
        (b)         a failure by a person or entity other than X or any of its
affiliates to make a delivery when due to X of securities or other property that
X is obligated to deliver under the Transaction,           in each case, subject
to the satisfaction of each of the following conditions:  (i) such failure does
not continue for more than three Business Days after notice of such failure is
given to X, (ii) funds, securities or property (assuming the timely delivery of
securities or other property required to be delivered to X for settlement on or
prior to the related date for payment or delivery under the Transaction) were
available to X or such Paying Agent(s) to enable it (or them) to make the
relevant payment or delivery when due, and (iii) X has provided the other Party
with such additional information as the other Party shall have reasonably
requested in writing in order to satisfy the other Party that such failure
occurred solely as a result of one or more of the reasons described above.      
Events of Default:   In addition to the Events of Default set forth in the
Agreement, if any of the following events occurs, it shall constitute an Event
of Default with respect to the relevant Party specified below which shall be the
Defaulting Party:           (a)         with respect to Seller, if Seller fails
to pay any Transaction Fee Amount due on a Transaction Fee Payment Date, and
such amount remains unpaid for three (3) Business Days following the date that
Buyer, as non-Defaulting Party, serves a Default Notice on the Seller as
Defaulting Party;           (b)         with respect to Seller, if Seller
breaches any of the covenants set forth in the section “Certain Covenants of
Seller” below and such breach is not remedied within three (3) Business Days
following the date that Buyer, as non-Defaulting Party, serves a Default Notice
on the Seller as Defaulting Party;           (c)         with respect to Seller,
if Seller fails to pay the applicable Breakage Amount (if any) on any Prepayment
Date or early Repurchase Date, and Buyer, as non-Defaulting Party, serves a
Default Notice on the Defaulting Party;           (d)         with respect to
Buyer or Seller, as applicable, if Buyer or Seller, respectively, fails to
perform its respective payment or delivery obligations on any Prepayment Date or
when required under the “Failure to Deliver Equivalent Securities” provisions
above, and the Party that is the non-Defaulting Party serves a Default Notice on
the Defaulting Party;

 

14

 

 

 

    (e)         with respect to Seller, Seller fails to pay any Clawback Amount
in accordance with the “Clawback” provisions herein or, with respect to Buyer,
Buyer fails to return any amounts to Seller as required by the “Clawback”
provisions, and the non-Defaulting Party serves a Default Notice on the
Defaulting Party and the same is not paid within one (1) Business Day of such
Default Notice;           (f)         with respect to Seller, (i) the occurrence
of an act by Seller that constitutes fraud or criminal activity in the
performance of its obligations under the Agreement, the Equity Contribution
Agreement or the Collateral Management Agreement, or (ii) Seller or any of its
officers or directors (other than any independent or other outside director that
is not an employee of Seller) shall be charged, indicted, convicted or the
subject of a civil, administrative or enforcement action by any Governmental
Authority for an offense involving securities fraud, embezzlement, money
laundering, racketeering, insider trading, market manipulation or other similar
violations of federal or state securities laws or federal criminal laws (other
than any industry-wide investigation relating to practices that have become the
subject of contemporaneous actions against multiple non-affiliated entities),
and Buyer, as the non-Defaulting Party, serves a Default Notice on Seller as
Defaulting Party; and           (g)         with respect to Seller, the
occurrence of any of the events set forth in Section 10(b) of the Collateral
Management Agreement, and Buyer, as non-Defaulting Party, serves a Default
Notice on Seller as the Defaulting Party.       Breakage Amounts:   If (a) the
Repurchase Date for this Transaction occurs prior to the scheduled Repurchase
Date by reason of the occurrence of an Event of Default (where Seller is the
Defaulting Party), a Mandatory Prepayment, a Voluntary Full Prepayment or an
event described in paragraph 11(a) of the Agreement in respect of which Seller
is the notifying party or (b) a Prepayment Date occurs in connection with a
Voluntary Partial Prepayment, then, without limitation of any other payments or
deliveries that become due as a result of such event but without duplication, on
such Repurchase Date, Seller shall pay to Buyer an amount equal to the Breakage
Amount for this Transaction or the applicable portion thereof.  For the
avoidance of doubt, no Breakage Amount shall be payable by Seller in respect of
any Repurchase Date occurring as a result of a Regulatory Event.

 

15

 

 

    “Breakage Amount” shall mean, with respect to the Transaction evidenced
hereby (or, in the case of a Voluntary Partial Prepayment the applicable portion
thereof that is the subject of such Voluntary Partial Prepayment), the present
value of the Transaction Fee Amounts that would have been payable to Buyer under
such Transaction (or the applicable portion thereof) from (and including) the
early Repurchase Date or applicable Prepayment Date (as applicable) to (but
excluding) the scheduled Repurchase Date, as determined by the Calculation Agent
assuming, solely for purposes of determining such amount, that (i) the
Transaction Fee Rate is equal to the Spread and not LIBOR plus the Spread, (ii)
the Repurchase Price payable upon such termination were to remain outstanding
until the originally scheduled Repurchase Date and (iii) Seller has transferred
to Buyer Securities on each Purchase Date with an aggregate Purchase Price
applicable to each Purchase Date as set out in the “Purchase Price” provisions
above.       Equivalent Securities:   Paragraph 2(s) and 2(t) shall be deleted
in their entirety and replaced with the following:          
“(s)       “Equivalent Securities”, with respect to a Transaction, Securities
equivalent to Purchased Securities under that Transaction. If and to the extent
that such Purchased Securities have been redeemed or repaid, the expression
shall mean a sum of money equivalent to the proceeds of the redemption or
repayment;           (t)          Securities are “equivalent to” other
Securities for the purposes of this Agreement if they are: (i) of the same
issuer; (ii) part of the same issue; and (iii) of an identical type, nominal
value, description, class, CUSIP number (or equivalent ISIN number) and (except
where otherwise stated) amount as those other Securities.”

 

2 Purchased Securities, Margining and Substitutions

 

Purchased Securities:   (a) On the First Purchase Date, Seller transferred to
Buyer the Class A Notes issued under the Indenture on the Trade Date in exchange
for the related Purchase Price;           (b) on the Second Purchase Date,
Seller will transfer to Buyer the Class A Notes issued under the Indenture on
the Amendment Effective Date in exchange for the related Purchase Price; and    
      (c) on the Third Purchase Date, Seller will transfer to Buyer the Class A
Notes issued under the Indenture on the Second Amendment Effective Date in
exchange for the related Purchase Price.           Such Class A Notes shall
constitute the Purchased Securities under the Transaction evidenced hereby, and,
to the extent that any such Class A Notes have been redeemed after any Purchase
Date or any date on which such Purchased Securities have been transferred from
Seller to Buyer, any cash equivalent to the proceeds of the redemption.

 

16

 

 

Margin Ratio:   With respect to a Purchased Security, an amount equal to (a)
one, divided by (b) 1 minus the Haircut applicable to such Purchased Security.  
    Haircut:   (a) Up to but excluding the Third Purchase Date, 50%; and        
  (b) from and including the Third Purchase Date, 52.5%.       Marking to
Market:   The Parties agree that, with respect to this Transaction, the
provisions of paragraphs 4(a) to (h) (inclusive), 4(j) and 4(k) of the Agreement
shall not apply and instead margin shall be provided separately in respect of
this Transaction in accordance with the terms of this Confirmation.  For the
avoidance of doubt, the provisions of paragraph 8(d) of the Agreement shall not
apply to the Transaction.       Margin Maintenance:   Subject to the “Timing of
Transfer of Eligible Margin” provision of this Confirmation:           (a) if at
any time the Net Transaction Exposure for the Transaction is greater than or
equal to the Margin Threshold, Buyer may, by notice to Seller, require Seller
to, and Seller shall following such notice, transfer to Buyer an amount of
Eligible Margin equal to the Incremental Variation Margin Amount;            
(b) if at any time the Net Transaction Exposure for the Transaction is less than
or equal to the product of (i) negative one and (ii) the Margin Threshold,
Seller may, by notice to Buyer, require Buyer to, and Buyer shall following such
notice, transfer an amount of Eligible Margin to Seller equal to the Incremental
Variation Margin Amount; and             (c) on any Prepayment Date on which a
Voluntary Partial Prepayment is effective, in addition to any amounts required
to be transferred pursuant to sub-clause (a) or (b) above (which shall be
determined as if such Voluntary Partial Prepayment has not occurred), Seller
may, by notice to Buyer, require Buyer to, and Buyer shall following such
notice, transfer an amount of Eligible Margin equal to the Incremental
Prepayment Margin Amount,           provided that:           (i) Seller or Buyer
shall have no obligation to transfer Eligible Margin to the other Party pursuant
to sub-clause (a) or (b) above unless and until the absolute value of the Net
Transaction Exposure for the Transaction is equal to or greater than the Margin
Threshold;

 

17

 

 

    (ii) Buyer shall only be obligated to transfer Eligible Margin to Seller
pursuant to sub-clause (b) or (c) above if (and only to the extent that) such
transfer of Eligible Margin by Buyer is a return of Eligible Margin that has
previously been transferred by Seller to Buyer pursuant to sub-clause (a) above
in respect of the Transaction and has not been previously returned by Buyer to
Seller;           (iii) Buyer or Seller may not transfer Eligible Margin except
to the extent that it is requested by the other Party to do so in accordance
with the applicable sub-clause (a), (b) or (c) above and accordingly, any
Eligible Margin transferred by either Party in breach of this sub-clause (iii)
shall not qualify as Eligible Margin and shall be assigned a zero value for all
purposes hereof unless, until and solely to the extent that Eligible Margin is
subsequently requested by the other Party in accordance with any sub-clause (a),
(b) or (c) above; and           (iv) at any time when (a) an Event of Default or
an event which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default, in each case, with respect to which Seller is
the Defaulting Party, has occurred and is continuing, or (b) a Mandatory
Prepayment Event or an event which with the giving of notice or lapse of time
would constitute a Mandatory Prepayment Event, in each case, has occurred and is
continuing, Seller shall, following notice from Buyer and notwithstanding
sub-clause (a) above, transfer to Buyer Eligible Margin in an amount equal (x)
the aggregate Repurchase Price of all of the Purchased Securities multiplied by
the Margin Ratio minus (y) the aggregate Market Value of all of the Purchased
Securities minus (z) the Net Margin provided to Buyer by Seller and not
previously returned by Buyer to Seller.       Initial Variation Margin Amount:  
With respect to the first time that the Net Transaction Exposure for the
Transaction is equal to or greater than the Initial Margin Threshold (such time,
“Initial Margin Call”), the sum of:           (1) the Initial Margin Threshold;
and             (2) an amount equal to the product of:               (i) the
Initial Margin Multiple               and               (ii) the Subsequent
Margin Threshold,               where “Initial Margin Multiple” means an amount
expressed as the nearest integer that is lower than or equal to the quotient of
(x) an amount equal to (1) the absolute value of the Net Transaction Exposure
minus (2) the Initial Margin Threshold divided by (y) the Subsequent Margin
Threshold.

 

18

 

 

Incremental Variation Margin Amount:   (1) With respect to the Initial Margin
Call only, the Initial Variation Margin Amount; and           (2) at any time
after the Initial Margin Call, an amount equal to the product of:            
(i) the Incremental Margin Multiple               and               (ii) the
Subsequent Margin Threshold,               where “Incremental Margin Multiple”
means an amount expressed as the nearest integer that is lower than or equal to
the quotient of (x) the absolute value of the Net Transaction Exposure; divided
by (y) the Subsequent Margin Threshold.       Incremental Prepayment Margin
Amount:   In respect of a Purchased Security that is subject to a Voluntary
Partial Prepayment, an amount equal to the product of: (i) the Prepayment Amount
and (ii) a fraction, (a) the numerator of which is the Net Margin provided to
Buyer by Seller (and not previously returned by Buyer to Seller) immediately
prior to giving effect to such Voluntary Partial Prepayment including after
giving effect to Eligible Margin otherwise credited to or transferred by Seller
to Buyer on the date of such Voluntary Partial Prepayment pursuant to the
operation of the “Purchase Price Reduction” provisions herein and (b) the
denominator of which is the Purchase Price of such Purchased Security
immediately prior to giving effect to such Voluntary Partial Prepayment.      
Margin Threshold:   (a) At any time on any date of determination prior to the
Initial Margin Call, 10% of the Aggregate Outstanding Amount of all of the
Purchased Securities at such time (“Initial Margin Threshold”); and            
(b) at any time on any date of determination that occurs after the Initial
Margin Call, 5% of the Aggregate Outstanding Amount of all of the Purchased
Securities at such time (“Subsequent Margin Threshold”).       Eligible Margin:
  USD Cash only.       Net Transaction Exposure:   As of any time, an amount
equal to the aggregate Purchased Securities Exposure Amount of the Purchased
Securities under the Transaction minus an amount equal to the amount of Net
Margin provided to Buyer by Seller

 

19

 

 

Purchased Securities Exposure Amount:   In respect of a Purchased Security, an
amount equal to:           (a) the Repurchase Price of such Purchased Security
multiplied by the Margin Ratio applicable to such Purchased Security, minus    
        (b) the Market Value of such Purchased Security.       Net Margin:  
(i)      The definition of Net Margin in paragraph 2(ee) of the Agreement shall
be deleted in its entirety and replaced with the following:           “The “Net
Margin” provided to a party at any time shall mean the excess (if any) at that
time of (i) the sum of the amount of Cash Margin paid to that party (including
accrued interest on such Cash Margin which has not been paid to the other party)
under the Margin Maintenance provisions in this Confirmation (excluding any Cash
Margin which has been repaid to the other party) over (ii) the sum of the amount
of Cash Margin paid to the other party (including accrued interest on such Cash
Margin which has not been paid by the other party) under the Margin Maintenance
provisions in this Confirmation (excluding any Cash Margin which has been repaid
by the other party) and for this purpose any amounts not denominated in the Base
Currency shall be converted into the Base Currency at the Spot Rate prevailing
at the relevant time.”       Timing of Transfer of Eligible Margin:   Where
Eligible Margin is to be transferred under the Margin Maintenance provisions
hereof, unless otherwise agreed between the Parties, if the relevant
notification is received:           (i) on a Business Day at or prior to the
Margin Transfer Notification Time, then the transfer shall be made not later
than the close of business on the same Business Day; and             (ii) on a
Business Day after the Margin Transfer Notification Time or on a day that is not
a Business Day, then the relevant transfer shall be made not later than the
close of business on the next Business Day after the date such notification is
received.           “Margin Transfer Notification Time” means, 10:00 am (New
York time).

 

20

 

 



 

Market Value:   Notwithstanding paragraph 2(cc) of the Agreement but subject and
without prejudice to the “Determination of Default Market Value” provisions
above (and which, for the purposes of determining and calculating “Default
Market Value”, shall supersede the provisions in this paragraph), “Market Value”
shall mean, with respect to the Class A Notes on any date of determination by
the Calculation Agent, an amount equal to the market value of all such Class A
Notes, calculated as the sum of (i) the sum, with respect to each Portfolio
Asset held by the issuer of the Class A Notes on such date, other than any
Zero-Value Portfolio Asset (which for purposes of this clause (i) shall have a
value of zero), of the product of (x) the Current Price of such Portfolio Asset
on such date and (y) the Principal Balance (as defined in the Indenture) of such
Portfolio Asset on such date, (ii) the aggregate amount of all cash held by the
issuer of the Class A Notes on such date (other than any cash held in the
Expense Account (as defined in the Indenture)), plus (iii) the aggregate cost of
purchase of all Eligible Investments (other than any Eligible Investment
invested in using any funds credited to the Expense Account (as defined in the
Indenture)) held by the issuer of the Class A Notes on such date (subject to the
Dispute Rights set forth herein).           For purposes of calculating Market
Value pursuant to clause (b), the trade date (and not the settlement date) with
respect to any acquisition or disposition of a Portfolio Asset shall be used to
determine whether and when a Portfolio Asset is held by the issuer of the Class
A Notes.       Current Price:   On any date of determination by the Calculation
Agent with respect to any Portfolio Asset, including as of the acquisition date
of such Portfolio Asset by the Issuer, the net cash proceeds (expressed as a
percentage of par) that would be received from the sale of such Portfolio Asset
on such date, exclusive of accrued interest and capitalized interest and net of
the related expected Costs of Assignment (as defined below), as determined by
the Calculation Agent;              provided that:           (a) if (i) such
Portfolio Asset is the subject of a binding commitment to sell or otherwise
dispose of such Portfolio Asset directly to an Approved Dealer (and not, for the
avoidance of doubt, through an intermediary or any other person or entity) (any
such sale or disposition, an “Approved Dealer Direct Sale”), (ii) the
Calculation Agent has received a copy of the related fully executed and
delivered confirmation in substantially the form prescribed by the Loan
Syndications & Trading Association or the Loan Market Association (as
applicable) and (iii) the Calculation Agent has determined, based on such
confirmation, that such a sale or disposition constitutes an Approved Dealer
Direct Sale, then the Current Price shall be the actual sale price (expressed as
a percentage of par) on the applicable trade date of such sale that is
receivable by the Issuer, exclusive of accrued interest and capitalized interest
and net of the related expected Costs of Assignment (as defined below), pursuant
to and in accordance with the terms of such binding commitment; and          
(b) if such Portfolio Asset is the subject of a binding commitment to sell or
otherwise dispose of such Portfolio Asset to any person or entity other than
pursuant to an Approved Dealer Direct Sale, the Current Price shall be deemed to
be the lesser of (i) the net cash proceeds (expressed as a percentage of par)
that would be received from the sale or disposition on such date of such
Portfolio Asset, exclusive of accrued interest and capitalized interest and net
of the related expected Costs of Assignment (as defined below), as determined by
the Calculation Agent, and (ii) the actual sale price (expressed as a percentage
of par) on the applicable trade date of such sale that is receivable by the
Issuer, exclusive of accrued interest and capitalized interest and net of the
related expected Costs of Assignment (as defined below), pursuant to and in
accordance with the terms of such binding commitment.  

 

 21

 

 

    For purposes hereof:           “Costs of Assignment” means, with respect to
any Portfolio Asset, the sum of (a) without duplication of (b) or (c), any costs
of any purchase, exchange, sale, transfer or assignment transaction with respect
to such Portfolio Asset that would be paid by a person effecting such
transaction under the terms of such Portfolio Asset or otherwise actually
imposed on such person by any applicable trustee, administrative agent,
registrar, borrower or Portfolio Asset Obligor incurred in connection with any
such transaction with respect to such Portfolio Asset (including, without
limitation, any amounts reimbursable by such person in respect of any tax or
other governmental charge incurred with respect thereto), (b) without
duplication of (a) or (c), any reasonable expenses that are incurred by such
person in connection with any such transaction and (c) without duplication of
(a) or (b), any reasonable administrative, legal or accounting fees, costs and
expenses (including, without limitation, any fees and expenses of the trustee of
or outside counsel to the Portfolio Asset Obligor on such Portfolio Asset) that
are incurred by such person in connection with any such transaction.      
Zero-Value Portfolio Asset:   (a)    Any Portfolio Asset for which there does
not exist a written agreement (which may be evidenced by an exchange of emails
by duly authorized persons) between Buyer (acting in its sole discretion
exercised in good faith without regard to the Zero-Value Designation Criteria,
the Portfolio Criteria or “Asset Eligibility Criteria” (as defined in the
Indenture), the exercise of which discretion shall not be affected by any prior
exercise thereof by or other actions or omissions of Buyer) and Seller, entered
into prior to the acquisition thereof by the issuer of the Class A Notes, to the
effect that such Portfolio Asset shall not be a “Zero-Value Portfolio Asset”;
provided that any such Portfolio Asset may subsequently become a Zero-Value
Portfolio Asset pursuant to (b), (c), (d) or (e) of this Section.          
(b)    Any Portfolio Asset that, at any time after the acquisition thereof by
the issuer of the Class A Notes on any date of determination by the Calculation
Agent, (i) has (A) become at any time a “Defaulted Obligation” (as defined in
the Indenture) and such situation has not been remedied within five Business
Days after the earlier of (1) notice of such event from the Collateral Manager
to the Issuer and (2) notice of such event from Buyer to Seller or (B) ceased to
comply with any of the Zero-Value Designation Criteria (other than those
criteria that, by their express terms, are tested only at the date of
acquisition by the Issuer) and (ii) in the case of an event specified under
sub-clause (i)(B) above, Buyer, acting in its sole discretion exercised in good
faith (the exercise of which discretion shall not be affected by any prior
exercise thereof by or other actions or omissions of Buyer), has notified Seller
shall constitute a “Zero-Value Portfolio Asset” as a result of the occurrence of
the event specified under sub-clause (i) (B) above; provided that (x) Buyer
shall not be entitled to designate the following Portfolio Assets as “Zero-Value
Portfolio Assets” solely on the basis of clause (d) of the Zero-Value
Designation Criteria: Applied Merchant Systems, Tax Defense Network, Orchid
Underwriters Agency LLC and Pure Barre LLC and (y) Buyer shall not be entitled
to designate the following Portfolio Assets as “Zero-Value Portfolio Assets”
solely on the basis of clause (e) of the Zero-Value Designation Criteria: CIG
Financial, EagleRider and Interblock.

 

 22

 

 

 

    (c)    Any Non-Liquid Loan that is deemed to be a Zero-Value Portfolio Asset
as a result of Seller’s failure to comply with the requirements described in
“Third Party Valuations” below until an Eligible Valuation is provided in
respect thereof in accordance with this Confirmation;             (d)    Any
Portfolio Asset which (i) together with any other Portfolio Assets, has resulted
in a breach of any of the Portfolio Criteria that has not been remedied within
five (5) Business Days of Buyer notifying Seller thereof or Seller otherwise
becoming aware thereof and (ii) Buyer, acting in its sole discretion exercised
in good faith at any time thereafter (the exercise of which discretion shall not
be affected by any prior exercise thereof by  or other actions or omissions of
Buyer), has notified Seller shall constitute a “Zero-Value Portfolio Asset” as a
result of such breach; provided that Buyer shall only be entitled to designate a
portion of the relevant Portfolio Assets as “Zero-Value Portfolio Assets” under
this clause (d) with an “Aggregate Principal Balance” (as defined in the
Indenture) that is equal to the extent of such non-compliance;            
(e)    Any Portfolio Asset that does not at the time of acquisition by the
Issuer satisfy the conditions set forth in Section 12.2(a) of the Indenture; and
          (f)     Any Portfolio Asset with respect to which either (i) Seller
took, agreed or consented to any action set out in Section 2(o) of the
Collateral Management Agreement, without providing Buyer with either of the
“Restructuring Notices” (as defined in the Collateral Management Agreement)
within the timeframes set out therein, or (ii) unless the taking of the relevant
action has otherwise already resulted in the relevant Portfolio Asset
constituting a Zero-Value Portfolio Asset under clause (b)(i)(A) above, Seller
took, agreed or consented to any of the actions set out in paragraphs (i), (ii),
(iii), or (iv) of Section 2(o) of the Collateral Management Agreement without
first obtaining the prior written consent of Buyer (acting in its capacity as
Liquidation Agent (as defined in the Indenture)). Without limiting Buyer’s
discretion with respect to the nature of its response, Buyer shall respond
promptly to any request of Seller asking whether or not Buyer is willing to
provide any such consent.  

 

 23

 

 

 

Zero-Value Designation Criteria:   Criteria satisfied in respect of a Portfolio
Asset on (i) in the case of clauses (a), (f), (g), (i) and (j) the trade date
for the acquisition thereof by the Issuer and (ii) otherwise, any date of
determination by Buyer if:

 

    (a) as of the applicable trade date, the obligation has a legal final
maturity not more than 7 years after such trade date;             (b) the
obligation does not by its terms permit the deferral and/or capitalization of
payment of 25% or more accrued, unpaid interest;             (c) the United
States or the District of Columbia is the principal place of business for the
related Portfolio Asset Obligor for the obligation;             (d) EBITDA for
the most recent consecutive four fiscal quarters of the relevant Portfolio Asset
Obligor for which financial reports are available is at least U.S.$10,000,000
for “Senior Secured Loans” (as defined in the Indenture);             (e) EBITDA
for the most recent consecutive four fiscal quarters of the relevant Portfolio
Asset Obligor for which financial reports are available is at least
U.S.$15,000,000 for “Second Lien Loans” (as defined in the Indenture) and
Unsecured Loans (as defined in the Indenture);             (f) as of the
applicable trade date, the obligation is rated (including any private rating) by
one of Moody’s (as defined in the Indenture), S&P (as defined in the Indenture),
or Lincoln International, with a rating assigned to the obligation by Moody’s,
S&P, or Lincoln not less than “Caa2”, “CCC”, or “CCC”, respectively;            
(g) as of the applicable trade date, the market value of the obligation
(expressed as a percentage of par and computed without reference to any accrued
interest) is not less than the greater of (i) 70% and (ii) 85% of the value of
the S&P/LSTA US Leveraged Loan 100 Index;               (h) the obligation is
denominated and payable solely in USD and is neither convertible by the related
Portfolio Asset Obligor thereon or thereof into, nor payable in, any other
currency;  

 

 24

 

 

    (i) in the case of an obligation that is a Loan, as of the applicable trade
date of such Portfolio Asset, either the obligation (1) both (x) is the subject
of at least two bid quotations from nationally recognized independent dealers in
such obligation as reported on Markit Partners (or any successor nationally
recognized loan pricing service) and (y) has a Portfolio Asset Obligor whose
EBITDA for the most recent four consecutive fiscal quarters of the relevant
obligation for which financial reports are available is greater than
U.S.$50,000,000; or (2) is valued by an Independent Valuator in a report
delivered to Buyer, Seller and the Calculation Agent on or prior to such trade
date; and             (j) in the case of an obligation that is a Bond, the
obligation, as of the applicable trade date of such Portfolio Asset, both (1) is
the subject of at least three bid quotations from International Data Corporation
(or any successor nationally recognized loan pricing service) and (2) has a
Portfolio Asset Obligor whose EBITDA for the most recent four consecutive fiscal
quarters of the relevant obligation for which financial reports are available is
greater than U.S.$50,000,000.

 

Portfolio Criteria:   Criteria that are satisfied on any date of determination
by Buyer so long as:

 

    (a) [reserved];               (b) the “Aggregate Principal Balance” of all
Portfolio Assets consisting of “Second Lien Loans” and “Unsecured Loans” does
not exceed 70% of the “Aggregate Portfolio Par Value”; provided that the
“Aggregate Principal Balance” of all Portfolio Assets consisting of Unsecured
Loans does not exceed 5% of the “Aggregate Portfolio Par Value”;              
(c) the “Aggregate Principal Balance” of all Portfolio Assets relating to a
single Portfolio Asset Obligor does not exceed 7.5% of the “Aggregate Portfolio
Par Value”; and             (d) the “Aggregate Principal Balance” of all
Portfolio Assets in any single S&P Industry Classification Group does not exceed
10.0% of the “Aggregate Portfolio Par Value”, provided that the “Aggregate
Principal Balance” of all Portfolio Assets in up to each of three separate S&P
Industry Classification Groups may each separately constitute up to (but not
exceeding) 15% of the “Aggregate Portfolio Par Value”.

 

    Capitalized terms used in this Section shall have the respective meanings
given to such terms in the Indenture.

 

 25

 



 

S&P Industry Classification Groups   Each of the categories set forth in
Schedule II hereto.       Third Party Valuations:   Seller shall procure that
Lincoln International provide valuations in respect of each Portfolio Asset that
is a Non-Liquid Loan (an “Asset Valuation Report”) to Buyer with respect to the
first Asset Valuation Report Period (as defined below). Thereafter, Seller shall
procure that CTS Capital Advisors LLC or such other person agreed by Seller and
Buyer (each, an “Independent Valuator”) shall from time to time prepare Asset
Valuation Reports and provide a copy thereof to Buyer as follows:

 

    (a) with respect to each Non-Liquid Loan acquired by the Issuer, a copy of
such Asset Valuation Report on or before the date of acquisition (on a trade
date basis) of such Non-Liquid Loan; and             (b) within 10 calendar days
of the last day of each Asset Valuation Report Period, an Asset Valuation Report
in respect of each Non-Liquid Loan held by the Issuer as of such date.

 

    For purposes of the foregoing, “Asset Valuation Report Period” means each
calendar quarter ending on March 31, June 30, September 30 and December 31;
provided that (i) subject to clause (ii) below, the first Asset Valuation Report
Period commenced on the First Purchase Date and ended on June 30, 2015 and (ii)
Seller procured that Lincoln International provided individual valuations with
respect to each Portfolio Asset acquired by the Issuer that were current as of
March 31, 2015 on or prior to the First Purchase Date.           If, on any date
of determination by the Calculation Agent, Seller has failed to procure an Asset
Valuation Report in respect of one or more Non-Liquid Loans in accordance with
the requirements of clause (a) or (b), each such Non-Liquid Loan omitted from
such Asset Valuation Report shall be deemed to be a Zero-Value Portfolio Asset
until such time as such Non-Liquid Loan is included in a subsequent Asset
Valuation Report or an equivalent report from an Independent Valuator, Alternate
Valuation Company, or the Back-Up Valuation Company delivered at any time after
such date of determination (which equivalent report may be requested by Seller
at any time).

 

Eligible Investments:   Any “Eligible Investments” under (and as defined in) the
Indenture.       Dispute Rights:   Provided that no Event of Default has
occurred and is continuing with respect to Seller, if Seller in good faith has a
commercially reasonable basis for disagreement with the Calculation Agent’s
determination of the Current Price of any Portfolio Asset, then Seller may
dispute such determination by giving notice of such dispute (a “Dispute Notice”)
to Buyer and the Calculation Agent no later than (i) if Seller receives notice
of the Calculation Agent’s determination of a Current Price in dispute at or
prior to noon (New York time) on any Business Day, by the close of business on
such Business Day and (ii) if Seller receives notice of the Calculation Agent’s
determination of a Current Price in dispute after noon (New York time) on any
Business Day, by noon (New York time) on the following Business Day.  Any such
Dispute Notice shall specify, in reasonable detail, the bid-side market price
Seller believes should be attributed to any such Portfolio Asset, along with
reasonable evidence supporting such value.

 

 26

 

 

    Promptly following delivery of a Dispute Notice in relation to any Portfolio
Asset, the Calculation Agent and Seller shall negotiate in good faith to try to
agree to the disputed Current Price.  If by 10:00 a.m. (New York time) on the
Business Day following the day on which the Dispute Notice is delivered, the
Calculation Agent and Seller are unable to agree, then:

 

      (i)      each of the Calculation Agent and Seller shall seek bids
actionable by Buyer from an Approved Dealer selected by the entity seeking the
bid for the face amount of such disputed Portfolio Asset (exclusive of accrued
interest); and, if such bids are submitted to the Calculation Agent by 2:00 p.m.
(New York time) on such Business Day, then the arithmetic average of the bids
obtained (if any) or the bid obtained (where only one bid is obtained) shall be
used for purposes of setting the Current Price of such disputed Portfolio Asset
with respect to the day such bid is received; and               (ii)      if
bids cannot be obtained as provided in the preceding paragraph (i) with respect
to any disputed Portfolio Asset by the deadline specified in such paragraph:

 

      (A)      Seller shall request that CTS Capital Advisors, LLC (“CTS
Valuer”), or such other party as agreed by the Calculation Agent and Seller (CTS
Valuer or such other party, the “Alternate Valuation Company”), provide an
Eligible Valuation to the Calculation Agent;               (B)      if (1) no
such Eligible Valuation is received by the Calculation Agent from the Alternate
Valuation Company by 2:00 p.m. (New York time) on the fifth Business Day
following such request or (2) the Calculation Agent in good faith has a
commercially reasonable basis to disagree with the Alternate Valuation Company’s
Eligible Valuation and the Calculation Agent notifies Seller and the Calculation
Agent of such disagreement on the day such Eligible Valuation is received by the
Calculation Agent (the earlier of such fifth Business Day and the day of such
notification, the “Notification Day”), then no later than 10:00 a.m. (New York
time) on the Business Day next following the Notification Day, the Calculation
Agent shall deliver a request to Lincoln International, Valuation Research
Corporation, Houlihan Capital and Houlihan Lokey or their respective successors
(each a “Back-Up Valuation Company”) to provide an Eligible Valuation for such
disputed Portfolio Asset; and

  



 27

 

 

      (C)     the Current Price in relation to such disputed Portfolio Asset
shall be:

 

      (1)      if the Alternate Valuation Company provides an Eligible Valuation
and the Calculation Agent does not provide a request in accordance with
sub-clause (B) above, the Resolved Current Price in relation to the Eligible
Valuation provided by the Alternate Valuation Company;               (2)
      if the Calculation Agent provides a request in accordance with sub-clause
(B) above and the Back-Up Valuation Company provides an Eligible Valuation for
such disputed Portfolio Asset by no later than 2:00 p.m. (New York time) on the
fifth Business Day following such request, the Resolved Current Price in
relation to the Eligible Valuation provided by the Back-Up Valuation Company;  
              (3)      if the Calculation Agent provides a request for the
Back-Up Valuation Company as a result of the event described in sub-clause
(B)(1) above and the Back-Up Valuation Company fails to provide an Eligible
Valuation for such disputed Portfolio Asset by no later than 2:00 p.m. (New York
time) on the fifth Business Day following such request, the Current Price
originally determined by the Calculation Agent; and               (4)      if
the Calculation Agent provides a request for the Back-Up Valuation Company
following the delivery of a notice to Seller in accordance with sub-clause
(B)(2) above and the Back-Up Valuation Company fails to provide an Eligible
Valuation for such disputed Portfolio Asset by no later than 2:00 p.m. (New York
time) on the fifth Business Day following such request, the Eligible Valuation
provided by the Alternate Valuation Company.

 



 28

 

 



    If Seller has delivered a Dispute Notice, during the pendency of such
dispute, the Parties shall be required to deliver or return (as applicable)
margin based on the Calculation Agent’s original determination in accordance
with this Confirmation; provided that, following resolution of the dispute, the
Parties shall be required to deliver or return (as applicable) margin based on
the Current Price so determined. For the avoidance of doubt, with respect to the
dispute of the Current Price of any Portfolio Asset, upon the determination of
such Current Price in accordance with the foregoing, the Calculation Agent shall
recalculate the relevant Market Value of the related Purchased Securities using
such Current Price for such Portfolio Asset.           For purposes of this
section Dispute Rights:           “Eligible Valuation” shall mean, with respect
to any disputed Portfolio Asset, a valuation (which may be quoted in a range of
values) for the outstanding principal amount of such Portfolio Asset (expressed
as a percentage of par) that would be received from the sale of such Portfolio
Asset on the date such valuation is provided, exclusive of accrued interest and
capitalized interest; and           “Resolved Current Price” shall be, with
respect to any Eligible Valuation that is:           (I)        quoted as a
range of values where the difference between the lowest and highest values in
such range (each expressed as a percentage of par) is an amount greater than 5%
of par, as determined by the Calculation Agent, the lowest value in such range;
          (II)       quoted as a range of values where the difference between
the lowest and highest values in such range (each expressed as a percentage of
par) is an amount less than or equal to 5% of par, as determined by the
Calculation Agent, the mid-point between the lowest and highest value in such
range, as determined by the Calculation Agent; and           (III)      not
quoted as a range of values, such Eligible Valuation.



 

Interest on Cash Margin:   The interest rate applicable to Cash Margin shall be
a rate per annum equal to the overnight Federal Funds (Effective) Rate for each
day cash is held as Margin hereunder, as reported in Federal Reserve Publication
H.15-519. Such interest will be calculated on the basis of the actual number of
days elapsed and compounding and shall be payable on the first Business Day of
each calendar month, on each Prepayment Date (to the extent that it has accrued
on the Cash Margin transferred in respect of the applicable Prepayment Amount)
and on the Repurchase Date.

 



 29

 

 

Substitutions:   No substitutions of Purchased Securities shall be permitted.  

 

3Fees

 

Transaction Fees:   On each Transaction Fee Payment Date, for each Purchased
Security, Seller shall pay to Buyer an amount equal to the Transaction Fee
Amount for such Purchased Security for the related Transaction Fee Period.      
Transaction Fee Payment Dates:   For each Purchased Security, March 31st, June
30th, September 30th, and December 31st, commencing on June 30, 2015, and ending
on (and including) the Repurchase Date for such Purchased Security, subject to
adjustment in accordance with the Business Day Convention.       Transaction Fee
Periods:   For each Purchased Security, each period from (and including) one
Transaction Fee Payment Date for such Purchased Security to (but excluding) the
next following Transaction Fee Payment Date for such Purchased Security;
provided that (a) the initial Transaction Fee Period shall commence on (and
include) the Purchase Date for such Purchased Security and (b) the final
Transaction Fee Period shall end on (and exclude) the Repurchase Date for such
Purchased Security.       Transaction Fee Amounts:   For each Purchased
Security, the Transaction Fee Amount payable by Seller on a Transaction Fee
Payment Date shall be equal to the aggregate amount obtained by application of
the Transaction Fee Rate for the related Transaction Fee Period, on an
actual/360 basis, on each day during the related Transaction Fee Period to the
Purchase Price outstanding for such Purchased Security; provided that if an
early Repurchase Date occurs with respect to a Purchased Security, such
calculation shall be made using the daily average of the Purchase Price for such
Purchased Security during the applicable Transaction Fee Period (being the
result of (x) the aggregate of the Purchase Price as of the close of business on
each Business Day during such Transaction Fee Period divided by (y) the number
of Business Days in such Transaction Fee Period).       Transaction Fee Rate:  
For each Transaction Fee Period, a rate per annum equal to the sum of (a) LIBOR
determined on the Reset Date for such Transaction Fee Period plus (b) the
Spread.

 

    Where:

 

 30

 

 

    Notwithstanding paragraph 2(y) of the Agreement, “LIBOR”, for any Reset
Date, means the London Interbank Offered Rate for the Relevant Period in respect
of USD as quoted on the Bloomberg Screen BTMM Page (or such other page as may
replace the Bloomberg Screen BTMM Page) under the heading “LIBOR-FIX-BBAM<GO>”
(or any replacement heading) as of 11:00 a.m., London time, on the day (the
“Determination Date”) that is two London banking days preceding such date.  If
such rate does not appear on the Bloomberg Screen BTMM Page (or any replacement
page) under such heading (or any replacement heading), as of 11:00 a.m., London
time, on such Determination Date, LIBOR will be determined by the Calculation
Agent. For any Transaction Fee Period that is less than the Relevant Period,
LIBOR shall be determined through the use of straight line interpolation by
reference to two rates based on LIBOR, one of which shall be determined as if
the Relevant Period were the period of time for which rates are available next
shorter than the length of the Transaction Fee Period and the other of which
shall be determined as if the Relevant Period were the period of time for which
rates are available next longer than the length of the Transaction Fee Period.  
        “Relevant Period” means three months.           “Reset Date” with
respect to any Transaction Fee Period, means the first day of such Transaction
Fee Period.           “Spread” means: (a) up to but excluding the Third Purchase
Date,  3.90%; and (b) from and including the Third Purchase Date, 4.05%.

 

4Miscellaneous

 

Voting Rights:   Where any voting or consent rights fall to be exercised in
relation to any Purchased Securities, Buyer shall be entitled to exercise such
voting or consent rights in its sole discretion and shall not have any
obligation to arrange for voting or consent rights to be exercised in accordance
with the instructions of Seller.       Business Day:   Notwithstanding paragraph
2(e) of the Agreement, “Business Day” means any day on which commercial banks
are open for general business (including dealings in foreign exchange and
foreign currency deposits) in New York.       Business Day Convention:   The
convention for adjusting any relevant date if it would otherwise fall on a day
that is not a Business Day so that such date will be the first following day
that is a Business Day.       Unpaid Amounts:   For the avoidance of doubt, on
the final Repurchase Date (whether occurring prior to, on, or after, the
scheduled Repurchase Date, and whether occurring as a result of an Event of
Default, a Prepayment Date, or otherwise), if there are amounts that became
payable by one Party to the other Party on or prior to such Repurchase Date and
which remain unpaid as at such Repurchase Date, such amounts shall remain an
outstanding obligation of such Party and shall be netted with and set off
against the amounts otherwise payable by the Parties on such Repurchase Date.

 



 31

 

 

Interest on Amounts Payable:   Any amount due from one party to the other
following the occurrence of an Event of Default shall be paid together with (to
the extent permitted under applicable law) interest thereon (both before and
after judgment) in USD, from (and including) the date on which such amount was
originally due to (but excluding) the date such amount is paid, at a rate per
annum equal to the overnight Federal Funds (Effective) Rate for each day such
amount remains outstanding (as reported in Federal Reserve Publication H.15-519)
plus 2% per annum.  Such interest will accrue daily without compounding based on
the actual number of days elapsed. The provisions of this paragraph shall
supersede any conflicting provisions in paragraph 12 of the Agreement.

 

Tax Matters:   (i) For (and only for) U.S. Federal income tax purposes, each
Party agrees: (i) to treat the purchase hereunder of Purchased Securities
consisting of Class A Notes as if Buyer had made a loan to Seller secured by
such Purchased Securities, (ii) to treat Seller as beneficial owner of such
Purchased Securities, and (iii) not to take any inconsistent position on any
related tax return.

 

    (ii) Notwithstanding anything else in the Agreement, if the defaulting Party
exercises its right to assign rights to payment under Paragraph 16(b) of the
Agreement following an Event of Default, if any withholding or other taxes are
imposed on payments to any assignee, the payor’s obligation to gross-up any such
payment in respect of such tax to such assignee shall be limited to the amount
of any gross-up it would have been obligated to pay immediately before any such
assignment occurred.           (iii) If either Party exercises its right to
assign rights to payment under Paragraph 16(b) of the Agreement, prior to being
entitled to receive any gross-up payments in respect of any taxes withheld, any
assignee will be required to submit to the payor an executed, complete IRS Form
W-8 or W-9 (as applicable) establishing any available exemption or reduction
from any US withholding taxes that may be imposed on the payment assigned.      
Certain Covenants of Seller:    (i)      Seller agrees that Seller will not
permit any securities to be issued under the Indenture to any person or entity
other than Seller.

 



 32

 

 

    (ii)      Seller agrees that Seller will not sell, transfer or otherwise
dispose of any securities issued under the Indenture (or any interest therein)
other than pursuant to the Transaction.           (iii)     To the fullest
extent permitted by law, Seller agrees to fully indemnify, defend and hold
harmless upon demand (x) Buyer and its Affiliates, (y) their respective
directors, officers, agents and employees, and (z) each other entity or person
controlling Buyer within the meaning of the Federal securities laws (each such
entity and person collectively being referred to hereinafter as an “Indemnified
Party”) from and against any actual out-of-pocket losses, claims, damages,
expenses and liabilities (collectively, “Losses”) as and when incurred by an
Indemnified Party in connection with any actual or threatened investigation,
dispute (whether or not formal proceedings are instituted and whether or not the
Indemnified Party is a party), claim, action, suit or proceeding (in court,
arbitration, mediation or otherwise) related to or arising out of any untrue
statement or alleged untrue statement of a material fact contained in written
information relating to any of the Portfolio Assets or the Purchased Securities
that is provided by Seller under or in connection with the Transaction Documents
(as defined in the Indenture) (“Seller Information”), or the omission or alleged
omission to state in any Seller Information a material fact necessary in order
to make the statements therein not misleading in light of the circumstances
under which they were made, except in all cases to the extent that any such
Losses are incurred as a result of the fraud, bad faith, gross negligence or
willful misconduct of, or material breach of any applicable confidentiality
undertaking of Buyer relating to the disclosure of Seller Information by, any
Indemnified Party.           (iv)     Seller shall, promptly upon receipt from
the Issuer of the notice under Section 12.1(a)(iv) of the Indenture, deliver a
copy of such notice to Buyer.       Notification of Events of Default:   Each
Party shall notify the other Party as soon as reasonably practicable upon
becoming aware of the occurrence of any Event of Default with respect to such
notifying Party or event which with the giving of notice and/or lapse of time
could become an Event of Default with respect to such notifying Party.      
Representations and acknowledgements:   Unless agreed to the contrary expressly
and in writing in this Confirmation and notwithstanding any communication that
each Party (and/or its Affiliates) may have had with the other Party or any of
its Affiliates, in respect of the Transaction subject to this Confirmation, each
Party will be deemed to represent to the other Party on the Trade Date and each
Purchase Date of the Transaction and on each date on which the Transaction is
terminated (in whole or in part) that:

 



 33

 

 

    (i)        it is entering into or terminating (in whole or in part) the
Transaction for its own account;           (ii)       none of the other Party or
any of its Affiliates or agents are acting as a fiduciary or financial adviser
for it;           (iii)      it is a sophisticated investor that has made its
own independent decisions to enter into the Transaction, as to whether the
Transaction is appropriate or proper for it and as to any related investment,
hedging and/or trading based upon its own judgment and upon advice from such
legal, regulatory, tax, financial, accounting and other advisers as it has
deemed necessary, and not upon any view expressed by the other Party or any of
its Affiliates or agents;           (iv)     it is not relying on any
communication (written or oral) of the other Party or any Affiliate or agent
thereof except those expressly set forth in the Agreement, except that nothing
in the Agreement will limit or exclude any liability of a party for fraud;      
    (v)      it is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction, and is also capable
of assuming, and assumes, the risks of the Transaction;          
(vi)     having made all necessary enquiries with relevant authorities, its
entry into or termination (in whole or in part) of the Transaction will not
contravene any applicable law, decree, regulation, regulatory guidance,
regulatory request, regulatory briefing or order of any government or
governmental body (including any court or tribunal); and           (vii)     to
the extent required to do so, it has notified relevant authorities, in a manner
acceptable to such authorities, of its entry into the Transaction.          
Unless agreed to the contrary expressly and in writing in this Confirmation and
notwithstanding any communication that each Party (and/or its Affiliates) may
have had with the other Party, in respect of the Transaction subject to this
Confirmation, each Party will be deemed to acknowledge on the date on which it
enters into the Transaction that:           (a)       none of the other Party or
its Affiliates provides investment, tax, accounting, legal or other advice in
respect of the Transaction;

 



 34

 

 

    (b)       it has been given the opportunity to obtain information from the
other Party concerning the terms and conditions of the Transaction necessary in
order for it to evaluate the merits and risks of the Transaction; provided that,
notwithstanding the foregoing, (i) it and its advisors are not relying on any
communication (written or oral and including, without limitation, opinions of
third party advisors) of the other Party or its Affiliates as (A) legal,
regulatory, tax, business, investments, financial, accounting or other advice,
(B) a recommendation to enter into the Transaction or (C) an assurance or
guarantee as to the expected results of the Transaction; it being understood
that information and explanations related to the terms and conditions of the
Transaction are made incidental to the other Party’s business and shall not be
considered (x) legal, regulatory, tax, business, investments, financial,
accounting or other advice, (y) a recommendation to enter into the Transaction
or (z) an assurance or guarantee as to the expected results of the Transaction
and (ii) any such communication should not be the basis on which such Party has
entered into the Transaction, and should be independently confirmed by such
Party and its advisors prior to entering into the Transaction;  

 

    (c)       none of the Parties or any Affiliate thereof has any obligation
to, and it will not, select securities or transfers of currency, with regard to
the needs or interests of any person other than itself, and each Party and its
Affiliates may accept deposits from, make loans or otherwise extend credit to,
and generally engage in any kind of commercial or investment banking business
with the issuer of any Purchased Security or its affiliates or any other person
or entity having obligations relating to the Purchased Securities and may act
with respect to such business in the same manner as if the Transaction did not
exist, regardless of whether any such action may have an adverse effect on
either Party’s position under the Transaction;           (d)     each Party and
its Affiliates may, whether by virtue of the types of relationships described
above or otherwise, at the date hereof or at times hereafter be in possession of
information in relation to the issuer of the Class A Notes which is or may be
material in the context of the Transaction and which is or may not be known to
the general public or to one or both of the Parties, and the Transaction does
not create any obligation on the part of any of the Parties and their respective
Affiliates to disclose to either Party any such relationship or information
(whether or not confidential);           (e)       Neither Party makes any
representations or warranties to the other in connection with, and shall have no
responsibility with respect to, the accuracy of any statements, warranties or
representations made in or in connection with the Purchased Securities, any
information contained in any document filed by the issuer of the Purchased
Securities (the “Issuer”) with any exchange or with any governmental entity
regulating the purchase and sale of securities, the solvency or financial
condition of the Issuer, or the legality, validity, binding effect or
enforceability of the obligations of the Issuer in respect of the Purchased
Securities.  Each Party acknowledges that it has, independently and without
reliance on the other and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into the
Transaction and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Issuer; and

 



 35

 

 

  (f)        The Transaction does not create either a direct or indirect
obligation of the Issuer owing to Seller or a direct or indirect participation
in any obligation of the Issuer owing to Buyer.  The Seller acknowledges that
the Seller shall not have any voting rights with respect to the Purchased
Securities or any other rights under or with respect to the Purchased
Securities, other than as expressly set forth herein.           Each Party
acknowledges and agrees that (i) the Transaction to which this Confirmation
relates is (x) a “securities contract”, as defined in Section 741 of the federal
Bankruptcy Code, Title 11 of the United States Code, as amended (the “Bankruptcy
Code”) and (y) a “repurchase agreement” as that term is defined in Section 101
of Title 11 of the Bankruptcy Code (except insofar as the type of Securities
subject to the Transaction or the term of the Transaction would render such
definition inapplicable) and (ii) the exercise by either Party of any right
under the Agreement to cause the liquidation, termination or acceleration of the
Transaction, because of a condition of the kind specified in Section 365(e)(1)
of the Bankruptcy Code shall not be stayed, avoided, or otherwise limited by
operation of any provision of the Bankruptcy Code or by order of a court or
administrative agency in any proceeding under the Bankruptcy Code.      
Additional Seller Representations:     The following additional paragraph 9(A),
subsections (i) and (ii) shall  be inserted into the Agreement:            
“9(A). Additional Representations and Notice.             (i) Seller
Representations. Seller represents and warrants on and as of the date hereof and
on and as of each date this Agreement or any Transaction remains outstanding:  

 



 36

 

 

      (A)    No Prohibited Transactions.  Seller represents and warrants that
Seller is not an “employee benefit plan” subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or a “plan” within
the meaning of Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), and all investors in Seller acquire “publicly-offered securities”
within the meaning of 29 CFR § 2510.3-101. Any subsequent permitted assignee of
Seller will be deemed to have represented and warranted, that (i) no portion of
the assets used by such assignee to either (x) acquire and hold the Class A
Notes or (y) enter into or assume the obligations under the Transaction
evidenced hereby constitutes the assets of any employee benefit plan subject to
Title I of ERISA, a “governmental plan” within the meaning of Section 3(32) of
ERISA, or a “plan” within the meaning of Section 4975(e)(1) of the Code or (ii)
both the purchase and holding of such Class A Notes by such assignee and the
assumption of the obligations under the Transaction evidenced hereby will
constitute neither (x) a non-exempt “prohibited transaction” under (and as
defined in) Section 406 of ERISA or Section 4975 of the Code nor (y) a similar
violation under any applicable similar federal, state, local, non-U.S. or other
law, rule or regulation.               (B)    Notice Requirement. Seller agrees
to notify Buyer immediately if any time it learns or discovers facts at variance
with the foregoing representations and warranties.”

 

      (ii) Seller represents and warrants that its acquisition of the Class A
Notes complied with the terms of the Indenture and Class A Notes.      
Transfer; Assignment; Amendment;   Neither Buyer nor Seller will have the right
to transfer, assign, amend, modify or supplement the Agreement or this
Confirmation or any interest or obligation or right or benefit received in or
under the Agreement or this Confirmation without the prior written consent of
each party.       Additional Buyer Covenants:   Buyer shall at all times comply
with the provisions of the Indenture applicable to holders of the Class A Notes
and shall not sell or otherwise transfer the Class A Notes in violation of the
provisions of the Indenture. Buyer represents and warrants that its acquisition
of the Class A Notes complies with the terms of the Indenture and Class A
Notes.          Disapplication and Modification of Provisions of the Annex I:  
(a)  The following provisions of Annex I to the Agreement shall not apply to the
Transaction evidenced by this Confirmation:              Parts 1(a), 1(b)(ii),
1(d), 1(f), 1(j), 1(m), 1(n), 2(b), 2(c), 2(i), 2(k), 2(r) and 2(s)(ii) of Annex
I.           (b)  Notwithstanding Part 2(p)(iii) of Annex I to the Agreement,
Buyer agrees to direct UBS Securities LLC (“UBSS”) to deliver all notices,
demands and communications to be delivered to Seller on its behalf.          
(c)  Buyer agrees and acknowledges that delivery by Seller of any notice to an
address of Buyer shall be deemed to also constitute notice to UBSS for purposes
of Part 2(p)(iii) of Annex I to the Agreement.

 



 37

 

 

Counterparts Clause:   This Confirmation may be signed or executed in any number
of counterparts, and by each Party on separate counterparts. Each counterpart is
an original but shall not be effective until each Party has executed and
delivered at least one counterpart. All counterparts together shall constitute
one and the same instrument. This has the same effect as if the signatures on
the counterparts were on a single original of this Confirmation. Delivery of an
executed counterpart signature page of this Confirmation by email (portable
document format (“pdf.”)) or facsimile copy shall be as effective as delivery of
a manually executed counterpart of this Confirmation.       No effect,
Inconsistency:   The terms set forth in the Confirmation for this trade shall
apply only to the Transaction.       Buyer’s Bank Account Details:   Account
Name: UBS AG, Stamford Branch     SWIFT BIC Code: 00000000

 

    For the benefit of:           UBS AG, London Branch     SWIFT BIC Code:
00000000           Account No.: 100-00-00000-000       Seller’s Bank Account
Details:   Account Name: Business Development Corporation of America          
Bank Name: U.S. Bank N.A.           ABA# 000-000-000           Acct# 00000000000
          FFC: 000000-000           Attn: Shiloh Bates/Bryan Cole/Chris
Masterson       Notices:   If to Seller:           Address:  405 Park Avenue,
Floor 3     New York, NY 10022     Attention: Shiloh Bates     Telephone: (212)
415-6500     Facsimile: (212) 421-5799     Email: sbates@bdca.com;
bcole@bdca.com; cmasterson@bdca.com           If to Buyer:           As
specified in the Annex to the Agreement.   

 



 38

 

 

Transformer Structure:   Upon Buyer receiving all necessary internal approvals
for use of the “transformer” structure previously partially negotiated by the
Parties in lieu of the Transaction evidenced hereby, the Parties agree to use
commercially reasonable efforts to negotiate in good faith executable versions
of the transaction documentation for such structure and all documentation
necessary to terminate this Transaction and replace it with such structure.    
    Additional Defined Terms:   The following terms shall have the respective
meanings specified below:

 

    “Aggregate Outstanding Amount”, on any date with respect to the Class A
Notes, has the meaning given to such term in the Indenture.           “Approved
Dealer” shall mean each of Bank of America, N.A., Barclays Bank plc, BNP
Paribas, Citibank, N.A., Credit Agricole S.A., Credit Suisse, Deutsche Bank AG,
Goldman Sachs & Co., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley & Co., Royal Bank of Canada, Societe
Generale, and The Royal Bank of Scotland plc; provided that (a) the Calculation
Agent may at any time, upon written notice to Seller, delete any name from such
list so long as such deletion is consistent with the general application of its
internal credit policies with respect to such Approved Dealer and (b) the
Calculation Agent and Seller may, at any time, agree in writing to add or remove
an Approved Dealer to or from such list.             “Bond” has the meaning
given to such term in the Indenture.           “Class A Notes” means the Class A
Notes issued under the Indenture.           “Collateral Management Agreement”
has the meaning given to such term in the Indenture.           “EBITDA” means,
with respect to any Portfolio Asset and any period, (a) the meaning of the term
“Adjusted EBITDA”, the term “EBITDA” or any comparable definition in the related
Underlying Instrument (as defined in the Indenture) for such period and
Portfolio Asset Obligor, as reported for such period pursuant to the related
Underlying Instrument, and (b) in any case that the term “Adjusted EBITDA”, the
term “EBITDA” or such comparable definition is not defined in such Underlying
Instrument, the sum of (i) the consolidated net income for such period of the
relevant Portfolio Asset Obligor on such Portfolio Asset, plus (ii) to the
extent deducted in calculating such consolidated net income, the sum for such
period of all income tax expense, interest expense, depreciation and
amortization expense and all other non-cash charges, in the case of each of the
foregoing clauses, as reported for such period pursuant to (and in accordance
with the relevant definitions contained in) the related Underlying Instrument;
provided that (x) the relevant Portfolio Asset Obligor referred to above in this
definition shall be the Portfolio Asset Obligor for which consolidated financial
statements are required to be delivered under the related Underlying Instrument
(and, if there is more than one such Portfolio Asset Obligor, for the Portfolio
Asset Obligor with the greatest consolidated aggregate indebtedness for borrowed
money as of the last day of such period) and (y) if the Liquidation Agent (as
defined in the Indenture) determines on a commercially reasonable basis that
“Adjusted EBITDA” or “EBITDA” as reported for such period pursuant to the
related Underlying Instrument is not computed in accordance with generally
accepted financial practice for similar transactions, then “EBITDA” shall mean
“Consolidated EBITDA” (determined on a consolidated basis based upon the
Liquidation Agent’s selection in good faith of a definition of “Consolidated
EBITDA” that accords with generally accepted financial practice) in relation to
the relevant Portfolio Asset Obligor and its consolidated subsidiaries for such
period.

 



 39

 

 

    “Equity Contribution Agreement” has the meaning given to such term in the
Indenture.           “Governmental Authority” means the government of the United
States of America or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).           “Holder” has the meaning
given to such term in the Indenture.             “Indenture” means the Second
Amended and Restated Indenture dated as of June 6, 2016, amending and restating
an Amended and Restated Indenture dated as of July 10, 2015, between BDCA
Helvetica Funding, Ltd. and U.S. Bank National Association, as trustee, as
further amended, supplemented or otherwise modified from time to time.          
“Initial Margin Threshold” has the meaning given to such term in clause (a) of
the definition of “Margin Threshold”.           “Interest Collection Subaccount”
shall have the meaning given to such term in the Indenture.           “Interest
Collections” shall have the meaning given to such term in the Indenture.        
  “Loan” has the meaning given to such term in the Indenture.        



 40

 

 

    “Non-Liquid Loan” means any Portfolio Asset that, as of the applicable trade
date of such Portfolio Asset, is a Loan that does not satisfy the conditions in
clauses (i)(1)(x) and (i)(1)(y) in the “Zero-Value Designation Criteria”
provisions above.             “Payment Account” shall have the meaning given to
such term in the Indenture.           “Portfolio Asset” shall have the meaning
given to such term in the Indenture.           “Portfolio Asset Obligor” shall
have the meaning given to such term in the Indenture.           “Principal
Collection Subaccount” shall have the meaning given to such term in the
Indenture.           “Principal Collections” shall have the meaning given to
such term in the Indenture.           “Subsequent Margin Threshold” has the
meaning given to such term in clause (b) of the definition of “Margin
Threshold”.

 

[signatures follow on the next page]

 



 41

 

 

By executing this Confirmation and returning it to us, Seller confirms that the
foregoing correctly sets out the terms of our agreement.

 

Yours faithfully

 

UBS AG, London Branch,

In its individual capacity and as Calculation Agent

 



By: /s/ Trevor Spencer   Name: Trevor Spencer   Title: Authorized Signatory    
    By: /s/ Ben Stewart   Name: Ben Stewart   Title: Authorized Signatory  



  

GMRA Confirmation

 

   

 

 

Confirmed as of the date first above written:

 

Business Development Corporation of America

 

By: /s/ James A. Fisher   Name: James A. Fisher   Title: President and COO  

 

GMRA Confirmation

 

   

  

 



 

 

 

 



